Holt, Judge:
This was an action of ejectment tried in the Circuit Court of "Wetzel county with verdict and judgment for the plaintiff. During the progress of the trial various exceptions were taken to rulings of the court and noted on the record; and a motion was made by defendants Copen-haver and Barkus to the court below to set aside the verdict of the jury and grant them anew trial which motion the court overruled. The record does uot show that any objection was made or exception taken to such rulings therefore this Court can not look into the assignment of errors contained in the bill of exceptions. State v. Hollins, 31 W. Va. 363 (6 S. E. Rep 923); Brown v. Brown, 29 W. Va. 777 (2 S. E. Rep. 808); Congrove v. Burdett, 28 W. Va. 220; Danks v. Rodeheaver, 26 W. Va. 274; State v. Thompson, Id. 149; State v. Phares, 24 W. Va. 657; Riddle v. Core, 21 W. Va. 530; Shrewsbury v. Miller, 10 W. Va. 115. The judgment of the Circuit Court is therefore affirmed.
AeRIRMED.